Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:    
for better claim construction and consistency throughout the claims the examiner suggests the following amendment for claim 1:
Claim 1, lines 12-15: -- wherein, during use, adjustment of the inner tube relative to the outer tube controls positioning of the painting tool within the paint container[[,]] and adjusts a location of the attachment mechanism  -- Appropriate correction is required. 

Claim 5 is objected to because of the following informalities:    
for better claim construction and consistency throughout the claims the examiner suggests the following amendment for claim 5:

Claim 5, lines 1-2: -- wherein the tightener is a turn screw.-- Appropriate correction is required.




9 is objected to because of the following informalities:    
for better claim construction and consistency throughout the claims the examiner suggests the following amendment for claim 9:

Claim 9, lines 2-4:  -- wherein the plurality of magnets spans a height of about 9 inches . -- Appropriate correction is required.

Claim 11 is objected to because of the following informalities:    
for better claim construction and consistency throughout the claims the examiner suggests the following amendment for claim 11:

Claim 11, lines 6-12: -- an attachment mechanism for receiving the painting tool thereon, wherein the attachment mechanism extends from [[on]] the inner tube;
a tightener to secure a position of the inner tube within the outer tube;[[,]] 
wherein the tightener is a turn screw; wherein the outer tube comprises an elongated slot that spans a substantial height of the outer tube, wherein the turn screw is configured to extend through the elongated slot into the inner tube and be tightened to engage the outer tube creating pressure to secure the position of the inner tube with respect to the outer tube; and – Appropriate correction is required. 


Claim 15 is objected to because of the following informalities:    
for better claim construction and consistency throughout the claims the examiner suggests the following amendment for claim 15:

Claim 15, lines 6-12: -- an attachment mechanism for receiving the painting tool thereon, wherein the attachment mechanism extends from [[on]] the outer tube;
a tightener to secure a position of the outer tube along the inner tube;
wherein the tightener is a turn screw; wherein the outer tube comprises an elongated slot that spans a substantial height of the outer tube, wherein the turn screw is configured to extend through the elongated slot into the inner tube and be tightened to engage the outer tube creating pressure to secure the position of the outer tube with respect to the inner tube; and -- Appropriate correction is required.


Drawings
The amendments filed on 04/06/20 and 07/01/21 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 



    PNG
    media_image1.png
    712
    596
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    779
    591
    media_image2.png
    Greyscale






For Figs 3A & 3B from the 10/18/21 drawings, 6 spaced apart magnets are illustrated in Fig 3A. However, in the original 07/10/19 drawings Fig 2A illustrated 11 spaced apart magnets. Also the height of the span of the magnets in Figs 3A & 3B in the 10/18/21 drawings is less than the height of the span of magnets in Figs 2A & 2B from the original 07/10/19 drawings. Further, the top end of the outer tube in Figs 3A & 3B in the 10/18/21 drawings is different than the top end of the inner tube in Figs 2A & 2B from the original 07/10/19 drawings which includes a boss and border line (as shown in Figs 2A & 2B below).  


    PNG
    media_image3.png
    640
    661
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    727
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    768
    1024
    media_image5.png
    Greyscale

Regarding Figs 3A & 3B in the 10/18/21 drawings, the smaller magnet span (6 spaced apart magnets) and the top end not having a boss and a top end border line is not supported by the applicant’s original specification, drawings, or claims. Therefore, for the reasons mentioned above the drawings of Figs 3A & 3B from the 10/18/21 drawings are new matter.    

Applicant is required to cancel the new matter in the reply to this Office Action. 


Specification
The disclosure is objected to because of the following informalities: 




The 10/18/2021 specification fixes the mislabeling of paragraph [0020] from the 07/01/21 specification however the 10/18/2021 is missing all the other amendments from the 07/01/2021 specification, therefore the 10/18/2021 specification will not be entered. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an attachment mechanism for receiving the painting tool on the inner tube” in claim 11. 
“an attachment mechanism for receiving the painting tool on the outer tube” in claim 15. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the securement means comprises a plurality of magnets” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter
This application is in condition for allowance except for the presence of Fig 3C from the 04/06/20 drawings (applicant should cross out the drawing of Fig 3C, the presence of Fig 3A & 3B from the 10/18/21 drawings which has new matter as explained above, and the specification amendments in the 07/01/21 & 10/18/21 specifications as explained above. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Response to Arguments
Applicant's arguments with respect to all drawing objections and specification objections have been considered but are moot in view of the new ground(s) of objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEVIN K BARNETT/Examiner, Art Unit 3631